

Exhibit 10.3
RESTRICTED SHARE AGREEMENT
(Non-Assignable)
Regarding ______ Common Shares of
Beneficial Interest, par value $0.01 per share of
LASALLE HOTEL PROPERTIES
THIS CERTIFIES that, effective as of _________, 20__ (the “Date of Grant”),
______ (the “Grantee”) will be granted ______ restricted but fully paid and
non-assessable common shares of beneficial interest, par value $0.01 per share
(the “Common Shares”), of LASALLE HOTEL PROPERTIES (the “Company”) upon and
subject to the following terms and conditions and the applicable terms and
conditions of the 2009 Equity Incentive Plan, as amended and as in effect from
time to time (the “Plan”):
1.Restrictions on Transfer: The restricted Common Shares shall not be
transferable by the Grantee until such shares become vested in accordance with
Section 2 hereof. The transfer agent for the Company shall be instructed (i) to
issue any certificates representing such shares with appropriate legends and
(ii) not to process any transfers of such shares unless, and only to the extent
that, it has been notified by the Compensation Committee (the “Committee”) of
the Board of Trustees (the “Board”) of the Company that some or all of such
shares have become vested.
2.Vesting:
(a)The restricted Common Shares generally will become cumulatively vested and
transferable to the extent of ______ of such shares on _________, 20__; ______
of such shares on _________, 20__; and ______ of such shares on _________, 20__.

1

--------------------------------------------------------------------------------



(b)Upon the occurrence of a Change in Control of the Company (as defined below),
all non-vested restricted Common Shares granted pursuant to this Agreement shall
thereupon become fully vested.
(c)In the event that the Grantee’s employment by the Company (or any of its
affiliates) ceases by reason of the Grantee’s death, disability (disability to
be determined in accordance with the Company’s then applicable long-term
disability insurance policy plan), or retirement (retirement to be determined in
accordance with the then prevailing Company policy established by the Board),
then all non-vested restricted Common Shares granted pursuant to this Agreement
shall thereupon become fully vested.
(d) In the event that the Grantee’s employment by the Company (or any of its
affiliates) is terminated by the Company (or any of its affiliates) for Cause
(as defined below), or by the Grantee for any reason other than the reasons
addressed in Section 2(c), then all non-vested restricted Common Shares granted
pursuant to this Agreement shall thereupon be forfeited; in the event that the
Grantee’s employment by the Company (or any of its affiliates) is terminated by
the Company (or any of its affiliates) other than for Cause, then all non-vested
restricted Common Shares granted pursuant to this Agreement shall thereupon
become fully vested. The parties acknowledge and agree that, in the event of a
Change in Control of the Company, all non-vested restricted Common Shares
granted pursuant to this agreement shall thereupon become fully vested,
notwithstanding that the Grantee may resign in connection with the Change in
Control of the Company upon such Change in Control of the Company.

2

--------------------------------------------------------------------------------



3.Payment of Dividends: The Company shall pay the Grantee any cash dividends
that are declared on non-forfeited restricted Common Shares, regardless of
whether such shares have become vested on the record date for such dividends.
4.Adjustment. The Committee shall make or provide for such adjustments in the
number of restricted Common Shares covered by this Agreement as the Committee
shall in good faith determine to be equitably required in order to prevent any
dilution or expansion of the rights of the Grantee that otherwise would result
from (i) any share dividend, share split, combination of shares,
recapitalization or similar change in the capital structure of the Company or
(ii) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of warrants or other rights to purchase securities or any other
transaction or event having an effect similar to any of the foregoing.
5.Compliance With Law. The Company and the Grantee will make reasonable efforts
to comply with all applicable securities laws. In addition, notwithstanding any
provision of this Agreement to the contrary, the restricted shares will not
become vested at any time that such vesting would result in a violation of any
such law.
6.Investment Representation.
(a)In order to comply with Section 5 hereof and any applicable securities law,
the Company may require the Grantee (i) to furnish evidence satisfactory to the
Company (including, without limitation, a written and signed representation
letter) to the effect that all restricted Common Shares acquired pursuant to
this Agreement were acquired for investment only and not for resale or
distribution and (ii) to agree that all such shares shall only be sold in
transactions covered by an

3

--------------------------------------------------------------------------------



effective registration statement under the Securities Act of 1933 (the
“Securities Act”) or pursuant to an exemption therefrom.
(b)At any time while applicable, the Company may affix a legend to the
certificates representing unregistered Common Shares issued pursuant to this
Agreement to the effect that such shares are not covered by an effective
registration statement under the Securities Act and may only be sold or
transferred upon registration or pursuant to an exemption therefrom.
7.Severability. In the event that one or more of the provisions of this
Agreement may be invalidated for any reason by a court, any provision so
invalidated will be deemed to be separable from the other provisions hereof, and
the remaining provisions hereof will continue to be valid and fully enforceable.
8.Governing Law. This certificate is made under, and will be construed in
accordance with, the laws of the State of Maryland, without giving effect to the
principle of conflict of laws of such State.
9.Withholding and Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made to or
benefit realized by the Grantee, and the amounts available to the Company for
such withholding are insufficient, it shall be a condition to the receipt of
such payment or the realization of such benefit that the Grantee make
arrangements satisfactory to the Company for payment of the balance of any taxes
required to be withheld. At the discretion of the Committee, such arrangements
may include, without limitation, voluntary or mandatory relinquishment of a
portion of any such payment or benefit or the surrender of outstanding Common
Shares.

4

--------------------------------------------------------------------------------



10.Certain Definitions.
(a)“Cause” shall have the meaning ascribed to such term in that certain Change
in Control Severance Agreement effective as of _________, 20__, between Company
and the Grantee, as it may be amended from time to time.
(b)“Change in Control of the Company” shall mean the occurrence of any of the
following:
(i)any “person,” as such term is used in Section 3(a)(9) of the Exchange Act of
1934, as amended (the “Exchange Act”), as modified and used in Sections 13(d)
and 14(d) thereof except that such term shall not include (A) the Company or any
of its subsidiaries, (B) any trustees or other fiduciary holding securities
under an employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Common Shares, or (E) any person or group as used in Rule 13d-1(b)
under the Exchange Act, is or becomes the beneficial owner, as such term is
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person, any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing 50% or more of the combined voting power of the
Company’s then outstanding securities;

5

--------------------------------------------------------------------------------



(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new Trustee (other than (A) a
Trustee designated by a person who has entered into an agreement with the
Company to effect a transition described in clause (i), (iii), or (iv) of this
definition or (B) a Trustee whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of Trustees of the Company) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the Trustees then still
in office who either were Trustees at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;
(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any corporation or other business
entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 75% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as defined above) is or becomes

6

--------------------------------------------------------------------------------



the beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
(iv)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect) other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 75% of the combined voting power of the voting securities of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

7

--------------------------------------------------------------------------------



WITNESS the seal of the Company and the signatures of its duly authorized
officers.
Dated as of _________, 20__
LASALLE HOTEL PROPERTIES
By: ____________________________
Name:    
Title:     


Acknowledged and Agreed


GRANTEE
By: _______________________________
Name:    





8